Name: 79/558/EEC: Council Decision of 12 June 1979 replacing a full member of the Advisory Committee on Freedom of Movement for Workers
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-06-20

 Avis juridique important|31979D055879/558/EEC: Council Decision of 12 June 1979 replacing a full member of the Advisory Committee on Freedom of Movement for Workers Official Journal L 152 , 20/06/1979 P. 0017 - 0017****( 1 ) OJ NO L 257 , 15 . 10 . 1968 , P . 8 . COUNCIL DECISION OF 12 JUNE 1979 REPLACING A FULL MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS ( 79/558/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1612/68 OF 15 OCTOBER 1968 ON FREEDOM OF MOVEMENT OF WORKERS WITHIN THE COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 27 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 11 OCTOBER 1977 APPOINTING THE MEMBERS AND ALTERNATES OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS FOR THE PERIOD ENDING 10 OCTOBER 1979 , WHEREAS FOLLOWING THE RESIGNATION OF MR COURBIN , OF WHICH THE COUNCIL WAS NOTIFIED ON 21 MAY 1979 , A FULL MEMBER ' S SEAT HAS FALLEN VACANT ON THE ABOVEMENTIONED COMMITTEE IN THE GOVERNMENT REPRESENTATIVES CATEGORY , HAVING REGARD TO THE NOMINATION SUBMITTED ON 21 MAY 1979 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR MICHEL SPILLEMAEKER IS HEREBY APPOINTED A FULL MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS IN PLACE OF MR COURBIN FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , I.E . UNTIL 10 OCTOBER 1979 . DONE AT LUXEMBOURG , 12 JUNE 1979 . FOR THE COUNCIL THE PRESIDENT J . FRANCOIS-PONCET